Citation Nr: 1315268	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, B.S.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In May 2008, the Veteran and his spouse testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2009 and September 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in June 2007, the Veteran asserted that he went to the VA Medical Center (VAMC) in Temple, Texas for his back pain in the "late 1970's."  He stated that he knows that it was in "spring or early summer, but the year could have been 1977, 1978, or 1979.  But to be honest with you, I cannot remember."  (See VA Form 21-4138.)  Based on the Veteran's statement, the RO made a request for VA outpatient treatment records from January 1, 1977 to December 31, 1979.  A Central Texas Veterans Health Care System response, received in October 2007, reflects that no such records were found for the time period January 1, 1977 to December 31, 1979.  

At the May 2008 DRO hearing, the Veteran's spouse testified that the Veteran sought treatment at the Temple, Texas VAMC in the "early 70s." (See DRO hearing transcript page 10.) 

A 2008 electronic mail record reflects that the RO requested an archival/history records search for records for the Veteran from January 1, 1972 to January 1, 1974.  A response from the Central Texas Health Care System reflects that the Veteran did not have any medical documents from January 1, 1972 to January 1, 1974.  

In October 2012, the Veteran stated that his treatment was from January 1970 to January 1972 and from January 1974 to January 1977.  Correspondence from  Central Texas Veterans Health Care System, dated in October 2012, reflects that it does not have medical records for the Veteran from January 1, 1970 to January 31, 1972.  The correspondence does not reflect any findings with regard to January 1974 to January 1977.  In addition, VA correspondence to the Veteran dated in October 2012 did not inform him of the absence of records from 1974 to 1977.  The Board acknowledges the April 2013 RO memorandum on a formal finding of unavailability of Temple VAMC records; however, the memorandum is based on the October 1, 2012 Central Texas Veterans Health Care System response which does not discuss 1974-1977 records.  As the Veteran has stated that he was treated between 1974 and 1977 at a VAMC and as the Board has previously requested VA to attempt to obtain any such records, a remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that there may be pertinent private medical records which are not associated with the claims file.  In May 2008, the Veteran completed a VA Form 21-4142 for medical providers "S. and W." in Temple, Texas for 2004.  A treatment record from "S. and W." dated January 2, 2004 reflects that the Veteran was seen on a follow up visit, and had been doing well since he was last seen although he had pain in the lower back and was scheduled for spinal stenosis surgery in January 2004.  The Board notes that this record reflects that the Veteran had been seen by the providers prior to 2004.  In addition, a January 26, 2004 record reflects that the Veteran had been seen by D.S. of "S. and W." in August 2003 and "continues with significant low back and thigh pain, with his low back pain being a little worse."  It was noted that he had multilevel degenerative changes.  The Veteran has not authorized VA to obtain records prior to January 1, 2004.  However, as they may be pertinent to the claim, VA should request the Veteran to provide authorization and VA should attempt to obtain them. 

If additional treatment records are associated with the claims file, a supplemental VA medical opinion should be obtained with consideration of the additional records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all back treatment and/or examinations by" S. and W." prior to January 1, 2004 (to include August 2003 records).  After obtaining a completed VA Form 21-4142, VA should attempt to obtain such records.  

Attempt to obtain all pertinent VA treatment records, if any, from January 1, 1974 to January 1, 1977 from the Temple, Texas VAMC.

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

2.  If any additional pertinent treatment records are associated with the claims file, obtain a supplemental clinical opinion to the May 2010 and March 2013 opinions with consideration of those records. 

3.  Thereafter, after completing any further development deemed necessary, readjudicate the issue on appeal, considering all evidence received since the most recent supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



